Citation Nr: 9910733	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for complete 
sensorineural hearing loss and complete cochlea damage to the 
right ear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for paroxysmal 
positional vertigo, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to January 
1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of both issues in the January 
1997 Statement of the Case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

In his October 1996 Notice of Disagreement, the appellant 
asserted that, "My nervousness [sic] is worse."  The 
appellant is not service connected for any psychiatric or 
nervous condition.  The Board finds that this statement is a 
new claim that has not yet been considered or adjudicated by 
the RO.  The Board refers the issue to the RO to take 
appropriate action with respect to this claim, as the Board 
does not have jurisdiction over this claim.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  There is no actual or potential entitlement to any 
additional benefits for complete sensorineural hearing loss 
and complete cochlea damage to the right ear.  The veteran is 
at the maximum evaluation for the disability.

2.  Paroxysmal positional vertigo is manifested by no more 
than moderate disability and occasional dizziness.



CONCLUSIONS OF LAW

1.  The claim for an increased rating, in excess of 10 
percent, for a complete sensorineural hearing loss and 
complete cochlea damage to the right ear is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Paroxysmal positional vertigo is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.87a, Diagnostic Code 6204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is based on the appellant's disagreement with a 
June 1996 rating decision wherein the RO confirmed and 
continued 10 percent evaluations both for the appellant's 
service connected complete sensorineural hearing loss and 
complete cochlea damage to the right ear (hereinafter 
referred to as right hearing loss disability) and paroxysmal 
positional vertigo.

The claim for an increased evaluation for vertigo is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based on his contentions that his hearing and his balance 
are worse.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The claim for an increased evaluation for hearing loss 
disability is not well grounded since he is at the maximum 
evaluation for the claim.

The RO has met its duty to assist the appellant in the 
development of his claims under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from VA examinations, and VA 
Medical Center records were obtained.  Furthermore, there is 
no indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for defective hearing, right ear was 
granted in a February 1975 rating decision.  Service 
connection for paroxysmal positional vertigo secondary to 
service connected right hearing loss disability was granted 
in a May 1991 rating decision.  A 10 percent evaluation was 
assigned.  

In a June 1996 rating decision, the RO confirmed and 
continued 10 percent evaluations each for complete 
sensorineural hearing loss and complete cochlea damage of the 
right ear and for paroxysmal positional vertigo.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Right Hearing Loss Disability

The claim for an increased evaluation when the veteran is in 
receipt of the maximum evaluation is not well grounded.  
While the appellant is competent to state that his hearing 
loss is worse, the U. S. Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter "Court") has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from unilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).  Since the appellant is service 
connected for only 1 ear, the extent of impairment due to the 
non-service-connected ear may not be considered in the 
evaluation (absent total bilateral deafness).  38 C.F.R. 
§ 4.14 (1998); Boyer v. West, 11 Vet. App. 477 (1998).  

On the authorized audiological evaluation in December 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
*
*
*
*
LEFT
X
25
15
15
30

* No response.

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 72 in the left ear.

The evidence establishes that the left ear does not 
approximate deafness.  These factors mean that the current 10 
percent rating is the maximum assignable for the service-
connected right ear hearing loss disability.  The appellant 
does not have actual or potential entitlement to any 
additional benefits for the right hearing loss disability.  
Consequently, the increased rating claim is not well grounded 
and is denied.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  The Court has 
never established that the Board must go through an exercise 
in futility.  Although Shipwash stand for the proposition that 
the claim is not well grounded, the Board believes that the 
issue is one of legal merit and that there is no legal merit 
in this case.  Although Shipwash involved an original 
evaluation, there is no distinction in the theory of 
entitlement.  There is no potential benefit unless there is 
bilateral deafness. 

Vertigo

The appellant contends that his balance is worse.

The appellant is rated under Diagnostic Code 6204 for chronic 
labyrinthitis.  This code provides that for severe disease, 
with tinnitus, dizziness and occasional staggering, a 30 
percent evaluation is warranted.  For moderate disease with 
tinnitus and occasional dizziness, a 10 percent evaluation is 
warranted.  The Board has examined whether any other 
Diagnostic Code could afford the appellant a higher 
evaluation and finds that there is no evidence to support an 
evaluation even by analogy under a different Diagnostic Code.

VA Medical Center record from January 1994 document a 
complaint of dizzy spells that had become worse in the 
previous 3 days.  He also complained of an increase in his 
headaches and ringing in his ears.  The examiner indicated 
that the appellant had not been seen since September 1993.  
The medicine had not helped him.  There was a history of 
questionable labyrinthitis or benign paroxysmal vertigo.  In 
a February 1994 note, he complained of dizziness after he 
rode in an elevator.  He declined irrigation of the cerumen 
in his left ear because he indicated it would increase his 
dizziness.  Questionable labyrinthitis versus benign 
paroxysmal vertigo was indicated.

A VA examination was conducted in December 1995.  He 
complained that the imbalance and disequilibrium bothered him 
every day.  The spells worsened with certain movements.  It 
caused him to become nauseated and he vomited on occasion.  
He had no rotational vertigo.  Examination of the auricle, 
ear canal and tympanic membrane was normal.  Tympanum 
appeared normal, as did the mastoid.  There was no active ear 
disease present.  There was no evidence of infectious 
disease.  There was evidently ear disease at least by history 
that affected his balance function.  The diagnosis was 
disequilibrium of unclear etiology and possibly secondary to 
acoustic trauma and inner ear disease.

The preponderance of the evidence is against an increased 
evaluation.  The appellant is competent to describe his 
dizziness and the competent medical evidence reports his 
symptoms similarly.  However, he described regular 
disequilibrium with exacerbations on certain movements that 
left him nauseated.  He is already separately compensated 
for tinnitus.  See 38 C.F.R. § 4.14 (1998).  The appellant 
does not describe staggering, nor was staggering described, 
reported or observed on VA examination or during VA Medical 
Center outpatient visits.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  In the instant case, the 10 percent 
evaluation more closely describes the appellant's 
disability.  Even when the veteran's statements are accepted 
as true, there is no evidence of staggering.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.



ORDER

An increased rating for a complete sensorineural hearing loss 
and complete cochlea damage to the right ear is denied.  An 
increased rating for paroxysmal positional vertigo is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

